Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim for priority application No. JP2017-209156 filed on 10/30/2017.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “action recommendation unit” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the unit is disclosed as software modules running on a server or other processor, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed toward a program, which is not physically embodied in a non-transitory form.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 8, 11-12, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis, Jr. et al. (US 8,452,451).

Regarding claim 1: 
Francis teaches an information processing apparatus comprising: 
an action recommendation unit configured to present a recommended action recommended to an autonomous mobile body, to the autonomous mobile body that performs an action plan based on situation estimation (see at least column 2, line 5-42, column 3, line 38-column 4, line 18), wherein 
the action recommendation unit determines the recommended action on a basis of an action history collected from a plurality of the autonomous mobile bodies (collecting data from a plurality of robots, including history of output performed, see at least Fig. 4, line 9-column 10, line 25, determining most probable response to input based on frequent actions in similar contexts, column 15, line 6-24), and on a basis of a situation summary received from a target autonomous mobile body that is a target of recommendation (see at least column 4, line 11-18).

Regarding claim 2:
Francis further teaches wherein the action recommendation unit provides the target autonomous mobile body with control sequence data for realizing a movement corresponding to the recommended action (see at least column 17, lines 23-47).

Regarding claim 4:
Francis further teaches wherein the action recommendation unit provides the target autonomous mobile body with the control sequence data collected from another of the autonomous mobile body  (see at least column 17, lines 23-47).

Regarding claim 8:
Francis further teaches wherein the action recommendation unit presents the recommended action on a basis of a request from the target autonomous mobile body (see at least column 8, line 30-67).

Regarding claim 11:
Francis further teaches wherein the action recommendation unit collects data registered in an object recognition dictionary included in the autonomous mobile body (see at least Fig. 5, column 11, lines 45-67, column 16, line 33-55).

Regarding claim 12:
Francis further teaches wherein the action recommendation unit collects data registered in an object recognition dictionary included in another of the autonomous mobile body, and additionally registers the data into an object recognition dictionary included in the target autonomous mobile body (see at least column 5, line 65- column 9, line 65, column 16, line 33-55).

Regarding claim 15:
Francis further teaches an analysis unit configured to perform analysis based on an action history collected from the autonomous mobile body (see at least column 8, line 64- column 9, line 64) .

Regarding claim 18:
Francis further teaches wherein the analysis unit analyzes an operation state related to the autonomous mobile body (see at least column 8, line 64- column 9, line 64).
Regarding claims 19 and 20, Francis teaches a method and program as in claim 1 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Francis as applied to claim 1 above, in view of Kobayashi (US 2013/0246318).

Regarding claim 3:
Francis teaches the limitations as in claim 1 above. Francis does not explicitly teach collecting data corresponding to positive feedback for a movement.
Kobayashi teaches a system and method of robotic training, including gathering data from a plurality of robotic agents to determine an action, wherein the determined action is based on a history of the plurality of robot agents and positive feedback for the actions (see at least [0331-0373]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the cloud-based robotic learning and control system and method as taught by Francis with the well-known robotic learning technique of reward-based learning as taught by Kobayashi in order to allow for user feedback to determine correct actions to environments.

Regarding claim 5:
The combination of Francis and Kobayashi teaches the limitations as in claim 3 above. Kobayashi further teaches wherein the action history includes information regarding the situation summary, a movement performed by the autonomous mobile body on a basis of the situation summary, and user's feedback for the movement (action history, see at least ¶0242).



Claim Rejections - 35 USC § 103
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Francis as applied to claim 1 above, in view Thapliya et al. (US 2017/0266812).
Regarding claim 6:
Francis teaches the limitations as in claim 1 above. Francis further teaches wherein the robot interacts with a user via natural language and identifies a user based on speech or facial recognition (see column 3, line 53- column 4, line 18). Francis is silent as to user enthusiasm. 
Thapliya teaches a system and method of human-robot interaction through natural language including determining a next robotic action based at least in part on a level of enthusiasm of a user (see at least ¶0055-0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cloud-based robot-human interaction learning system and method as taught by Francis with the technique of utilizing user enthusiasm as a feedback mechanism as taught by Thapliya in order to allow for natural, intuitive interactions between the user and robot.

Regarding claim 7:
The combination of Francis and Thapliya teaches the limitations as in claim 6 above. Thapliya does not explicitly teach detecting a decrease in enthusiasm degree. However, the Examiner notes that the method as taught by Thapliya adjusts an interaction and a next action based on a currently detected level of enthusiasm, so upon detecting a next enthusiasm level that is below a previous level, the next action would be adjusted accordingly, meeting the claim limitation. 

	
Regarding claims 16-17:
Francis teaches the limitations as in claim 15 above. Francis further teaches taking feedback on an action into account in the analysis (see at least column 9, lines 58-64). Francis implies, but does not explicitly and clearly state that the feedback is from a user.
Thapliya teaches a system and method of human-robot interaction through natural language including determining a next robotic action based at least in part on a level of enthusiasm of a user (see at least ¶0055-0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cloud-based robot-human interaction learning system and method as taught by Francis with the technique of utilizing user enthusiasm as a feedback mechanism as taught by Thapliya in order to allow for natural, intuitive interactions between the user and robot.
Claim Rejections - 35 USC § 103
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Francis as applied to claim 1 above, and further in view of Cho et al. (US 2018/0067920).

Regarding claims 9-10:
Francis teaches the limitations as in claim 1 above. Francis further teaches wherein the action recommendation unit additionally registers new data into a recognition dictionary included in the target autonomous mobile body, on a basis of a recognition failure log collected from the target autonomous mobile body (see at least Fig. 1, S510, column 11, line 18-67). Francis further teaches utilizing voice recognition to determine a commanded action from a user (see at least Fig. 6, column 12, line 13-column 13, line 58).
Francis does not explicitly teach registering new voice recognition data in a voice recognition dictionary.
Cho teaches a system and method of client and server-based voice recognition, including updating a local dictionary based on results from a recognition result from a server when the recognition fails (see at least abstract, Fig. 1, ¶0017-0021).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the object and voice recognition system and method as taught by Francis with the technique of updating a local dictionary when an unknown word is encountered, as suggested by Francis’ teaching of updating object recognition database, and as taught by Cho with respect to voice recognition in order to allow for faster processing of words input to the robot and to share data across multiple robotic agents to reduce learning time and effort.

	
Claim Rejections - 35 USC § 103
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Francis as applied to claim 1 above, and further in view of Jenkins et al. (US 2019/0122157).

Regarding claim 13:
Francis teaches the limitations as in claim 1 above. Francis is silent as to recommending maintenance.
Jenkins teaches a system and method of robotic fleet operation, including wherein the action recommendation unit transmits a notification for recommending maintenance to a user, on a basis of an analysis result of an operation state related to the target autonomous mobile body (see at least ¶0066-0067).
 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cloud-based robot-human interaction learning system and method as taught by Francis with the technique of recommending maintenance upon detecting a failure or other need for maintenance as taught by Jenkins in order to timely determine maintenance requirements to ensure all agents are operating correctly and the system maintains operation.

Regarding claim 14:
Jenkins further teaches wherein the action recommendation unit transmits the notification for recommending maintenance to a user, on a basis of the operation state estimated from an action failure log (broadly interpreted, any detecting, storing, and processing of an action failure constitutes a “failure log”, see at least ¶0066-0067).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664